EXHIBIT 10.23

FIRST AMENDMENT

TO

ALLERGAN, INC.

PENSION PLAN

(RESTATED 2008)

The ALLERGAN, INC. PENSION PLAN (the “Plan”) is hereby amended as follows:

 

1. Effective January 1, 2008, Section 2.18 is hereby amended to read as follows:

“Eligible Retirement Plan.    “Eligible Retirement Plan” shall mean (i) an
individual retirement account or annuity described in Code Section 408(a) or
408(b) or a Roth IRA described in Code Section 408A(b), (ii) a qualified
retirement plan described in Code Section 401(a) or 403(a) that accepts Eligible
Rollover Distributions, (iii) an annuity contract described in Code
Section 403(b) that accepts Eligible Rollover Distributions, and (iv) an
eligible plan described in Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan. Notwithstanding the
foregoing, “Eligible Retirement Plan” shall refer only to (i) with respect to a
Participant or Beneficiary who is a resident of Puerto Rico, a qualified
retirement plan described in Code Section 401(a) or 403(a) that accepts Eligible
Rollover Distributions and that is also a qualified plan under Puerto Rico Code
Section 1165 and (ii) with respect to a non-spouse Beneficiary, an individual
retirement account or annuity described in Code Section 408(a) or 408(b) or a
Roth IRA described in Code Section 408A(b).”

 

2. Effective February 24, 2009, Section 2.35 is hereby amended to read as
follows:

“Qualified Joint and Survivor Annuity.    “Qualified Joint and Survivor Annuity”
shall mean the form of pension benefit described in this Section. Under a
Qualified Joint and Survivor Annuity, monthly payments to the Participant shall
begin on the date provided in Article V and continue until the last day of the
month in which the Participant’s death occurs. On the first day of the following
month, monthly payments in an amount equal to 100% of the monthly payment to the
Participant which is attributable to his or her Accrued Benefit shall begin to
his or her surviving spouse but only if the spouse was married to the
Participant on the date as of which payments to the Participant began. Payments
to a surviving spouse under a Qualified Joint and Survivor Annuity shall end on
the last day of the month in which the spouse’s death occurs. The anticipated
payments under a Qualified Joint and Survivor Annuity shall be the actuarial
equivalent of a pension in the form of a Single Life Annuity in the amount set
forth in Article V.”

 

3. Effective January 1, 2008, Section 5.6(b)(iv) is hereby amended to read as
follows:

“(iv)    A benefit payable in a form other than a Single Life Annuity or
Qualified Joint and Survivor Annuity described in subparagraph (iii) above shall
be adjusted to the Actuarial Equivalent of a Straight Life Annuity before
applying the limitations of this Section. Effective for Limitation Years
commencing on or after January 1, 1995, Actuarial Equivalent for the form



--------------------------------------------------------------------------------

of benefit shall be determined using (1) the interest rate and mortality table
specified in Appendix A or (2) 5% interest rate (or for lump sums or other
benefits subject to Code Section 417(e)(3), the applicable interest rate under
Code Section 415(b)(2)(E)(ii) as determined as provided in Appendix A) and the
applicable mortality table under Code Section 415(b)(2)(E)(v), whichever
produces the greater Actuarial Equivalent value. Effective for Limitation Years
commencing on or after January 1, 2006, the Actuarial Equivalent for any form of
benefit not subject to Code Section 417(e)(3) shall be equal to the greater of
(1) the annual amount of the Straight Life Annuity commencing at the same
annuity starting date that has the same actuarial present value as the form of
benefit payable to the Participant, computed using a 5% interest rate and the
mortality table specified in Appendix A.2(a)(i) or (2) the annual amount of the
Straight Life Annuity payable under the Plan commencing at the same annuity
starting date as the form of benefit payable to the Participant. Effective for
Limitation Years commencing on or after January 1, 2006, the Actuarial
Equivalent for any form of benefit subject to Code Section 417(e)(3) shall be
equal to the greatest of (1) the annual amount of the Straight Life Annuity
commencing at the same annuity starting date that has the same Actuarial
Equivalent present value as the form of benefit payable to the Participant;
(2) the annual amount of the Straight Life Annuity commencing at the same
annuity starting date that has the same actuarial present value as the form of
benefit payable to the Participant, using a 5.5% interest rate assumption and
the mortality table specified in Appendix A.2(a)(i); or (3) the annual amount of
the Straight Life Annuity commencing at the same annuity starting date that has
the same actuarial present value as the form of benefit payable to the
Participant, computed using the interest rate and mortality table specified in
Appendix A.2, divided by 1.05; provided, however, for distributions in Plan
Years beginning in 2004 and 2005, the actuarially equivalent Straight Life
Annuity for purposes of adjusting any benefit payable in a form to which Code
Section 417(e)(3) applies shall be equal to the greater of (1) or (2) of this
Subsection (iv).”

 

4. Effective January 1, 2008, the first sentence of Section 5.6(c) is hereby
amended to read as follows:

“(c)    “For limitation years beginning on or after January 1, 2002 and before
January 1, 2008, the Defined Benefit Dollar Limitation for any Participant shall
be adjusted as follows:”

 

5. Effective January 1, 2008, a new Section 5.6(e) is hereby added to read as
follows:

“(e)    For Limitation Years beginning on or after January 1, 2008,

 

  (i)

if a Participant’s pension begins prior to age 62, the determination of whether
the limitation set forth in Subsection (a) of this Section 5.6 (the “Dollar
Limit”) has been satisfied shall be made, in accordance with regulations
prescribed by the Secretary of the Treasury, by reducing the Dollar Limit so
that the Dollar Limit (as so reduced) is equal to an annual benefit payable in
the form of a Straight Life Annuity, commencing when such benefit under the Plan
commences, which is actuarially equivalent to a benefit in the amount of the
Dollar Limit commencing at age 62; provided, however, if the Plan has an
immediately commencing Straight Life Annuity commencing both at age 62 and the
age of benefit commencement, then the Dollar Limit (as so reduced) shall equal
the



--------------------------------------------------------------------------------

 

lesser of (1) the amount determined under Subsection (e)(i) without regard to
this proviso or (2) the Dollar Limit multiplied by a fraction the numerator of
which is the annual amount of the immediately commencing Straight Life Annuity
under the Plan and the denominator of which is the annual amount of the Straight
Life Annuity under the Plan, commencing at age 62, with both numerator and
denominator determined in accordance with regulations prescribed by the
Secretary of the Treasury; and

 

  (ii) if a Participant’s pension begins after age 65, the determination of
whether the Dollar Limit has been satisfied shall be made, in accordance with
regulations prescribed by the Secretary of the Treasury, by increasing the
Dollar Limit so that the Dollar Limit (as so increased) is equal to an annual
benefit payable in the form of a Straight Life Annuity, commencing when the
benefit under the Plan commences, which is actuarially equivalent to a benefit
in the amount of the Dollar Limit commencing at age 65; provided, however, if
the Plan has an immediately commencing Straight Life Annuity commencing both at
age 65 and the age of benefit commencement, the Dollar Limit (as so increased)
shall equal the lesser of (i) the amount determined under this Subsection
(e)(ii) without regard to this proviso or (ii) the Dollar Limit multiplied by a
fraction the numerator of which is the annual amount of the immediately
commencing Straight Life Annuity under the Plan and the denominator of which is
the annual amount of the immediately commencing Straight Life Annuity under the
Plan, commencing at age 65, with both numerator and denominator determined in
accordance with regulations prescribed by the Secretary of the Treasury.”

 

6. Effective January 1, 2008, a new Section 8.4 is hereby added to read as
follows:

“Funding-Based Limits on Benefits.

 

  (a) The provisions of this Section 8.4 shall apply notwithstanding any other
provision of the Plan. The following funding-based limitations shall apply to
the Plan in accordance with Code Section 436 (or any successor provision):

 

  (i) No amendment which has the effect of increasing the liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable shall take effect during any Plan Year in which such amendment
may not take effect under the funding-based limitations of Code Section 436(c);

 

  (ii)

No “prohibited payment” (within the meaning of Code Section 436) or any portion
thereof shall be made under the Plan to a Participant with an annuity starting
date (as defined in applicable Treasury Regulations) on or after the valuation
date (or other applicable measurement date) in any Plan



--------------------------------------------------------------------------------

 

Year to the extent that such payment or portion of such payment may not be made
by the Plan under the limitations of Code Section 436(d);

 

  (iii) Benefit accruals under the Plan shall cease as of the valuation date (or
other applicable measurement date) for the Plan Year in which such accruals are
prohibited by the funding-based limitations of Code Section 436(e); and

 

  (iv) No unpredictable contingent event benefit (within the meaning of Code
Section 436(b)) shall be payable under the Plan with respect to any event
occurring during any Plan Year in which such benefit may not be provided
pursuant to the funding-based limitations of Code Section 436(b).

 

  (b) The Company shall not be required (1) to make additional contributions to
the Plan, (2) to provide additional security to the Plan, or (3) to alter the
method or timing of any actuarial valuation, in order to avoid the application
of the funding-based limitations set forth in this Section 8.4 and Code
Section 436 (or any successor provision). Except to the extent required by law,
the Plan shall not (i) restore any benefits that did not accrue, or make any
payment in lieu of any benefits that are not paid, by reason of this Section 8.4
or Code Section 436 (or any successor provision), or (ii) provide any elections
to Employees, former Employees, spouses or Beneficiaries that are not required
by Code Section 436 (or any successor provision). The limitations described in
Sections 8.4(a)(i), 8.4(a)(iii) and 8.4(a)(iv) shall cease to apply with respect
to any Plan Year effective as of the time and in the manner provided in Code
Section 436 and regulations and rulings issued thereunder.

 

  (c) The foregoing provisions of this Section 8.4 are intended to incorporate
and comply with the requirements of Code Section 436 (or any successor
provision). The Company shall interpret and apply such provisions in accordance
with such section of the Code and the regulations, rulings and other guidance
issued thereunder.”

 

7. Effective January 1, 2008, the final sentence of Section 10.1 is hereby
amended to read as follows:

“The Committee shall have the right to amend the Plan, subject to paragraphs
(a) through (d) above, in accordance with the provisions of Section 9.6(f).”

 

8. Effective January 1, 2008, Section A.2 of Appendix A is hereby amended to
read as follows:

“A.2    The Actuarial Equivalent of a Participant’s nonforfeitable Accrued
Benefit payable in the form of a lump sum benefit shall, for purposes of
Section 6.5, be determined as follows:



--------------------------------------------------------------------------------

  (a) The Actuarial Equivalent for a lump sum benefit with an Annuity Starting
Date on or after January 1, 2008 shall mean an amount of equal actuarial value
based on the Applicable Mortality Table and the Applicable Interest Rate where:

 

  (i) “Applicable Mortality Table” is the table prescribed by the Secretary of
the Treasury pursuant to Code Section 417(e)(3); and

 

  (ii) “Applicable Interest Rate” is the interest rate set forth in Code
Section 417(e)(3) for the November prior to the Plan Year in which the annuity
starting date occurs.

 

  (b) The Actuarial Equivalent of a lump sum benefit with an Annuity Starting
Date on or after July 1, 2002 and prior to January 1, 2008 shall mean an amount
of equal actuarial value based on the Applicable Mortality Table and the
Applicable Interest Rate where:

 

  (i) “Applicable Mortality Table” means the 1994 Group Annuity Reserving Table;
and

 

  (ii) “Applicable Interest Rate” means the annual interest rate on 30-year
Treasury securities as specified by the Commissioner of Internal Revenue for the
first full calendar month preceding the Plan Year that contains the annuity
starting date.

 

  (c) The Actuarial Equivalent of a lump sum benefit with an Annuity Starting
Date on or after January 1, 1995 and prior to July 1, 2002 shall mean an amount
of equal actuarial value based on the Applicable Mortality Table and the
Applicable Interest Rate where:

 

  (i) “Applicable Mortality Table” means the 1983 Group Annuity Mortality Table;
and

 

  (ii) “Applicable Interest Rate” means the annual interest rate on 30-year
Treasury securities as specified by the Commissioner of Internal Revenue for the
first full calendar month preceding the Plan Year that contains the annuity
starting date.

 

  (d) The Actuarial Equivalent of a lump sum benefit with an Annuity Starting
Date prior to January 1, 1995, shall mean an amount equal to the actuarial value
based on the interest rate(s) which would be used (as of the first day of the
Plan Year in which falls the annuity starting date) by the Pension Benefits
Guaranty Corporation (PBGC) for a trusteed single-employer plan to value a
benefit upon termination of an insufficient trusteed single-employer plan and
the 1971 GAM Mortality Table – Males (age set-back 2 years).”

 

9. Effective January 1, 2009, a new Section A.3 is hereby added to Appendix A to
read as follows:



--------------------------------------------------------------------------------

“The Actuarial Equivalent of a Participant’s pension payable in the form of a
level income option under Section 6.4(iv) with an Annuity Starting Date on or
after January 1, 2009, shall be the greater of the benefit determined using the
interest and mortality factors set forth in Section A.1(a) or the benefit using
the interest and mortality factors set forth Section A.2(a) of this Appendix A.”

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this First Amendment to the
Allergan, Inc. Pension Plan (Restated 2008) on this 12th day of October, 2009.

 

        By:       /s/ Dianne Dyer-Bruggeman   Dianne Dyer-Bruggeman   Executive
Vice President, Human Resources